


Exhibit 10.8

 

Schedule of the Directors, Executive Officers and 5% Stockholders which have
entered into Franchise

Agreements or Preliminary Agreements for a Texas Roadhouse Restaurant

 

As of December 30, 2008

 

 

 

Prelim. Agt. Signed

 

Fran. Agt. Signed

 

Franchise Fee

 

BILLINGS, MT

TEXAS ROADHOUSE OF BILLINGS, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/1/2002

 

11/3/2003

 

$

0

 

 

 

 

 

 

 

 

 

BOSSIER CITY, LA

ROADHOUSE OF BOSSIER CITY, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/19/2004

 

12/1/2004

 

$

0

 

 

 

 

 

 

 

 

 

BROWNSVILLE, TX

TEXAS ROADHOUSE OF BROWNSVILLE, LTD.

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

5/14/2002

 

2/4/2003

 

$

0

 

 

 

 

 

 

 

 

 

EVERETT, MA

TEXAS ROADHOUSE OF EVERETT, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

2/15/2002

 

11/21/2002

 

$

0

 

 

 

 

 

 

 

 

 

FARGO, ND

ROADHOUSE OF FARGO, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

4/27/2004

 

8/25/2006

 

$

0

 

 

 

 

 

 

 

 

 

FARMINGTON, NM

ROADHOUSE OF FARMINGTON, NM, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/19/2004

 

 

 

$

0

 

 

 

 

 

 

 

 

 

LONGMONT, CO

ROADHOUSE OF LONGMONT, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

12/19/2003

 

5/3/2004

 

$

0

 

 

 

 

 

 

 

 

 

MCKINNEY, TX

ROADHOUSE OF MCKINNEY, LTD.

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/16/2004

 

9/8/2004

 

$

0

 

 

 

 

 

 

 

 

 

NEW BERLIN, WI

ROADHOUSE OF NEW BERLIN, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/17/2004

 

9/8/2004

 

$

0

 

 

 

 

 

 

 

 

 

OMAHA, NE

ROADHOUSE OF OMAHA, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/19/2004

 

3/8/2005

 

$

0

 

 

 

 

 

 

 

 

 

PORT ARTHUR, TX

TEXAS ROADHOUSE OF PORT ARTHUR, LTD.

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

12/15/2003

 

12/15/2003

 

$

0

 

 

 

 

 

 

 

 

 

TEMPLE, TX

ROADHOUSE OF TEMPLE, LTD.

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/19/2004

 

3/11/2005

 

$

0

 

 

 

 

 

 

 

 

 

WICHITA, KS

ROADHOUSE OF WICHITA, LLC

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KY 40205

 

3/17/2004

 

12/1/2004

 

$

0

 

 

--------------------------------------------------------------------------------
